Citation Nr: 1515992	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran's Spouse, and Veteran's Sister-in-Law


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974, March 1991 to April 1994 and March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Los, Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

On March 24, 2015, the Veteran's spouse and his sister-in-law presented sworn testimony during a Video Conference Board hearing in Los Angeles, California, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sleep apnea is etiologically related to the Veteran's active service.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for residuals sleep apnea there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Merits

The Veteran contends that his sleep apnea is related to his active service.

A March 2005 private medical record from the UCLA Medical Center provided the Veteran with a diagnosis of sleep apnea.  This private examiner notes that the Veteran has had the symptoms of sleep apnea for many years and relates that Veteran's sleep apnea back through the "entirety of the Veteran's adult years."  Importantly, in this examination the private physician elicits information from the Veteran's spouse describing the history, frequency, and duration of the Veteran' snoring.  The Board notes that the Veteran first entered service in October 1970 and was born in 1952.  The Veteran continued to serve until he was medically discharged from service in 2006 because of his severe sleep apnea.  Considering the statements of the Veteran's private physician, who determined that the Veteran had symptoms of sleep apnea through entirety of the Veteran's adult years, and the fact that that the Veteran began his military career at the age of 18 and continued to serve on active and inactive duty until his eventual medical discharge from service in 2006.  The Board finds that the Veteran's symptoms of sleep apnea are directly related to the symptoms he experience while on active service, namely his statements of snoring.

In sum, the Veteran sleep apnea is directly related to his active duty.  He has a current diagnosis of sleep apnea as noted in the March 2005 UCLA private treatment note, he has had symptoms of the sleep apnea in service as documented by his competent and credible statement to his private physician who provided a etiological statement linking the Veteran's symptoms of snoring through his entire adult life, to include his active service, to the current diagnosis of sleep apnea.  Accordingly, service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


